Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments to the claim, all rejections not repeated in this Office Action have been withdrawn. 
Claims 21-26, 29-35, 47-49, and 51-54 are currently pending in this Office Action. Claims 23-26 and 29 has been withdrawn due to being directed to the non-elected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 22, 30-32, 33, 47-49, 51-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behrendt et al. (US 2013/0285277) in view of Weng et al. (US 2003/0212167), Raw et al. (US 2013/0216671), and Uradnisheck (US 2014/0311099). 
Regarding Claim 21, 47, 48 and 49, Behrendt discloses a sealed apparatus containing an oxygen-scavenging polymer (i.e. articles prepared from the oxygen scavenging polymer composition, paragraph 6), and a gas (inert atmosphere, paragraph 132), the oxygen-scavenging polymer comprising: a) a hydrophobic polymer (polyethylene, paragraph 46); and b) an oxygen scavenger (paragraph 73-87), wherein the gas is nitrogen (paragraph 132); that is, since bottled products such as beer or fruit juices are known to have headspaces, Behrendt’s apparatus necessarily seals the nitrogen gas within the enclosed headspace to provide an inert atmosphere and prevent oxidation.
Behrendt is silent to wherein the hydrophobic polymer is thermoplastic vulcanizate, and wherein the oxygen scavenger comprises sodium sulphite. Nevertheless, Weng is relied on to teach similar oxygen scavenging compositions comprising thermoplastic vulcanizates (see paragraph 12). Thermoplastic vulcanizates are thermoplastics that has been vulcanized, or hardened.  Therefore, since Weng is directed to a similar field of endeavor, which is to provide an oxygen scavenging composition for beverage bottles (paragraph 2), it would have been obvious to one of ordinary skill in the art to use known suitable materials such as vulcanizate, based on the desired hardness of the material. 
Raw is further relied on to support that bottled containers holding food items such as beer (paragraph 3) are known to seal gas such as nitrogen (paragraph 3) within the headspaces if it is negatively affected by oxygen gas. Therefore, it would have been obvious to one of ordinary skill in the art to provide an inert environment such as nitrogen gas within the apparatus to prevent oxidation and extend the shelf-life of the food product. 
As to the limitation of the oxygen scavenger comprising sodium sulphate, Behrendt recognizes that other oxygen scavenger compositions such as potassium sulfite are useful as oxygen scavengers (paragraph 73). Thus, the use of similar functioning salt such as sodium sulfite would have been obvious to one of ordinary skill in the art. In any case, Uradnisheck is relied on to teach similar oxygen scavenging composition for use in beverage bottles such as beer (see paragraph 11 and 78). Uradnisheck similarly uses compositions comprising hydrophobic thermoplastic polymers (paragraph 70) and sodium sulfite in an amount between 0.05 to 30% wt (as per claims 47, 48 and 49, see paragraph 101). 
Therefore, since Uradnisheck is also directed to a similar composition for the similar purpose of packaging beverages such as beer, it would have been obvious to one of ordinary skill in the art to 
Regarding Claim 22, Behrendt further teaches wherein the oxygen-scavenging polymer comprises talc (paragraph 59).
Regarding Claim 30, 51, 52 and 53, Behrendt discloses a container comprising: a) at least one wall, the at least one wall (bottles, containers, and the like, paragraph 72) comprising the oxygen-scavenging polymer of claim 1 (see rejection of Claim 21); wherein the oxygen scavenging polymer comprises a hydrophobic polymer (polyethylene, paragraph 46) and an oxygen scavenger (paragraph 73-87); and b) at least one beverage or beverage component (i.e. beer, paragraph 72), wherein the container is a sealed container that comprises a gas, and wherein the gas is nitrogen (paragraph 132); that is, since bottled products such as beer or fruit juices are known to have headspaces, Behrendt’s apparatus necessarily seals the nitrogen gas within the enclosed headspace to provide an inert atmosphere and prevent oxidation..
While Behrendt teaches wherein the oxygen-scavenging polymer comprises a hydrophobic polymer and an oxygen scavenger (i.e. polyethylene), he is silent to wherein the hydrophobic polymer is thermoplastic vulcanizate and wherein the oxygen scavenger comprises sodium sulphite. Nevertheless, Weng is relied on to teach similar oxygen scavenging compositions comprising thermoplastic vulcanizates (see paragraph 12). Thermoplastic vulcanizates are thermoplastics that has been vulcanized, or hardened.  Therefore, since Weng is directed to a similar field of endeavor, which is to provide an oxygen scavenging composition for beverage bottles (paragraph 2), it would have been obvious to one of ordinary skill in the art to use known suitable materials such as vulcanizate, based on the desired hardness of the material. 
As to the limitation of the oxygen scavenger comprising sodium sulphate, Behrendt recognizes that other oxygen scavenger compositions such as potassium sulfite are useful as oxygen scavengers (paragraph 73). Thus, the use of similar functioning salt such as sodium sulfite would have bene obvious to one of ordinary skill in the art. In any case, Uradnisheck is relied on to teach similar oxygen scavenging composition for use in beverage bottles such as beer (see paragraph 11 and 78). Uradnisheck similarly 
Therefore, since Uradnisheck is also directed to a similar composition for the similar purpose of packaging beverages such as beer, it would have been obvious to one of ordinary skill in the art to provide a beverage container using known compositions of sodium sulfite to effectively scavenge oxygen during storage. 
Regarding Claim 31, Behrendt is silent to the specific capacity of the container; however, since Behrendt teaches containers for storing food and beverages such as beer, Behrendt necessarily teaches a volume within the claimed range since a conventional bottle of beer is often 12 fluid ounces which converts to about 0.355L. In any case, since Behrendt is also directed to storing beverages, the capacity of the container would have been obvious to one of ordinary skill in the art based on the desired serving size of beverages. 
Regarding Claim 32, Behrendt further teaches wherein the container further comprises ethanol and water (i.e. beer, paragraph 72).
Regarding Claim 33, Behrendt further teaches wherein the at least one beverage or beverage component is a beverage (i.e. beer, paragraph 72).

Claims 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 33, further in view of Tatera (US 8,889,201). 
Regarding Claims 34 and 35, while Behrendt is directed to storing beverage such as beer, he does not disclose storing a beverage component or beverage concentrates having between 2 and 6 times the sugar and alcohol content of an equal volume of a beverage from which the beverage concentrate is derived. However, one of ordinary skill in the art would recognize that similar oxygen barrier/scavenging containers would also be equally beneficial to beverage concentrates, for the same purpose of reducing oxidation. 
Furthermore, the limitation of the beverage concentrate comprising “between 2 and 6 times the sugar content and alcohol content of an equal volume of a beverage from which the beverage concentrate is derived from” implies an intended use limitation of diluting the concentrate into a beverage. 
Nevertheless, Tatera is relied on to teach beverage concentrates of alcoholic beverages such as beer (Col. 1, Ln 12-17). Tatera also teaches wherein a volume of the beverage concentrate comprises between 2 and 6 times the sugar content and alcohol content of an equal volume of a beverage from which the beverage concentrate is derived (see Table III, 4th Column). 
Therefore, since Tatera is also directed to alcoholic beverages, it would have been obvious to one having ordinary skill in the art to store the concentrate of Tatera in the oxygen scavenging article of Behrendt based on product choice. 

Response to Arguments
 Applicant’s arguments in the response filed 10 Dec 2020 has been fully considered but is found not persuasive over the prior art of record for the following reasons:
Applicant argues that none of the Behrendt, Weng, nor Raw teach or suggest a sealed apparatus or container comprising an oxygen-scavenging polymer constructed at least in part of a thermoplastic vulcanizate and sodium sulphate. Specifically, applicant argues that neither Behrendt nor Weng envisions combining thermoplastic vulcanizate with sodium sulphate as an oxygen scavenger. Applicant further submits that selecting sodium sulphite would not have been obvious because it generates superior oxygen-scavenging properties to those combination employed in the prior art. 
However, the argument is not persuasive because while the prior art does not specifically show a combination of thermoplastic vulcanizate with sodium sulphite, each reference has been relied on to modify Behrendt with their own advantageous modifications that results in a combination of thermoplastic vulcanizate and sodium sulphite. That is, Weng is relied on to provide vulcanizate materials to provide the desired level of hardness in the polymer material, while also including oxygen scavengers therein.  Likewise, Uradnisheck is relied on to teach known compositions comprising both hydrophobic 
In response to applicant’s argument regarding the Tatera reference, the argument is found not persuasive because it is submitted that Tatera is relevant to the field of endeavor. That is, since Behrendt is directed to storing food and beverages (paragraph 3), it would have been obvious to one of ordinary skill in the art to store beverage concentrates that would benefit from the barrier properties of Behrendt’s composition. In this case, since Tatera is directed to beverage concentrates containing alcohol (paragraph 1) which are sensitive to oxidation, it would have been obvious to store Tatera’s concentrate within the container of Behrendt. 
In response to applicant’s argument regarding Uradnisheck, the argument is found not persuasive because Behrendt already discloses potassium sulfite as oxygen scavenging material. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).MPEP 2144.09.I. In this case, since both potassium sulphite and sodium sulphite are known oxygen scavengers for use in beverage packaging, it would have been obvious to use equivalents known for the same purpose (See MPEP 2144.06).  

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vidal et al. (US 2013/0118924) and Kern et al. (US 2018/0057670) are provided as pertinent prior art for disclosing known closure compositions comprising a thermoplastic vulcanizate and sodium sulphite as the oxygen scavenging material (see paragraphs 58 and 61 of Vidal; paragraphs 97 and 101 of Kern)
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792